Per Curiam.
Plaintiff was a passenger on a bus of the defendant. She desired to alight at Harrison street in Passaic. She either signaled in the usual way or made known to the operator that she desired to leave the bus at that street. She says the bus came to. a stop and as she was in the act of alighting it suddenly started and she was thrown and injured. The bus driver says the bus had stopped and remained standing but that plaintiff fell as she was leaving from some cause other than one for which he was responsible. She has a verdict for $5,000 and her husband, the other plaintiff, for $350.
These we are asked to set aside because they are said to be against the weight of the evidence and because the trial court erred in refusing to nonsuit.
From the proofs we find neither of these grounds to be substantial and the rule will therefore be discharged, with costs.